 

Exhibit 10.4

 

Prepared by and after recording return to:

Diana R. Palecek

Smith Moore Leatherwood LLP

101 N. Tryon Street, Suite 1300

Charlotte, NC 28246

 

NOTE, DEED OF TRUST AND RELATED LOAN DOCUMENTS

ASSIGNMENT, ASSUMPTION AND MODIFICATION AGREEMENT

 

THIS NOTE, DEED OF TRUST AND RELATED LOAN DOCUMENTS ASSIGNMENT, ASSUMPTION AND
MODIFICATION AGREEMENT (this “Agreement”) is made this 19 day of August, 2015
between AR I BORROWER, LLC, a Delaware limited liability company (the “Original
Borrower”) whose address is c/o Catalyst Development Partners, 808 Glenwood
Avenue, SE, Suite H, Atlanta, GA 30316, BR ASHTON I OWNER, LLC, a Delaware
limited liability company (the “New Borrower”) whose address is c/o Bluerock
Real Estate, L.L.C., 712 Fifth Avenue – 9th Floor, New York, NY 10019, and SUN
LIFE ASSURANCE COMPANY OF CANADA, a Canadian corporation (“Lender”) whose
address is c/o Sun Life of Canada, One Sun Life Executive Park, Wellesley Hills,
MA 02481, Attention: Mortgage Investments Group, in order to document the
assignment and assumption of the $31,900,000.00 original principal amount loan
from Lender to Original Borrower dated November 22, 2013 (the "Loan"), including
the assignment by Original Borrower and assumption by New Borrower of the loan
documents described in Exhibit “A” attached hereto (collectively, the “Loan
Documents”). This Agreement is joined in by Rob Meyer, Mark Mechlowitz, Jorge
Sardinas, Robert Fishel, and Harold Katz (collectively, “Original Guarantor”)
and by Bluerock Residential Growth REIT, Inc., a Maryland corporation
(“Replacement Guarantor”).

 

BACKGROUND:

 

Original Borrower is indebted to Lender under the Loan Documents. Original
Borrower desires to sell, and New Borrower desires to purchase, the real
property encumbered by the Deed of Trust (term is defined in Exhibit “A”) and
more fully described on Exhibit “B” attached hereto (the “Property”) and New
Borrower desires to assume all outstanding obligations of the Original Borrower
under the Loan Documents, including paying Lender the unpaid principal balance
of the Note (term is defined in Exhibit “A”) owing to Lender. The Deed of Trust
requires the written consent of Lender prior to any sale or transfer of all or
any part of the encumbered property, and the sale or transfer without the
consent of Lender would constitute a default under the Deed of Trust. Original
Borrower and New Borrower wish to obtain the consent of the Lender to such sale
of the Property and to obtain from Lender a limited release of Original Borrower
from certain of its obligations under the Loan Documents as set forth herein.

 

 

 

 

ASSIGNMENT AND ASSUMPTION

 

NOW, THEREFORE, for and in consideration of the granting of the consents by
Lender, for the benefits following to each of the parties hereto, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree:

 

1.          Recitals. The above recitals arc true and correct.

 

2.          Definitions. Any capitalized terms used herein without definition
shall have the meanings ascribed to them in the Deed of Trust.

 

3.          Status of Loan. Without waiving any of its rights under the Loan
Documents, Lender hereby confirms that as of the date hereof: the principal
balance outstanding under the Note is Thirty-One Million Nine Hundred Thousand
and 00/100 Dollars ($31,900,000.00); the current balance of escrow deposits held
by Lender for Property Taxes and Charges is Two Hundred Seventy-Three Thousand
Five Hundred Eighty-Two and 53/100 Dollars ($273,582.53); the current balance of
escrow deposits held by Lender for Insurance Premiums is Zero and 00/100 Dollars
($0.00); Lender has not issued any written notices of default to Original
Borrower or Original Guarantor which have not been cured; and there are no known
existing uncured defaults by Original Borrower or Original Guarantor under the
Loan Documents; and Lender is the current holder of the Note.

 

4.          Reaffirmation of Terms. The provisions of the Loan Documents, as
modified herein, are expressly reaffirmed hereby and remain in full force and
effect; provided, however, that New Borrower shall not be deemed to have
reaffirmed any representations or warranties made by Original Borrower under the
Loan Documents to the extent such representations or warranties do not relate to
the Property but instead relate to Original Borrower’s financial status or
entity/organizational specific matters. Similarly, Replacement Guarantor shall
not be deemed to have reaffirmed any representations or warranties made by
Original Guarantor under the Loan Documents to the extent such representations
or warranties do not relate to the Property but instead relate to Original
Guarantor’s financial status or entity/organizational specific matters.

 

5.          Assignment and Assumption. Original Borrower hereby assigns to New
Borrower, and New Borrower hereby assumes, the outstanding indebtedness
evidenced by the Note and all the rights and outstanding obligations of Original
Borrower under the Loan Documents. New Borrower hereby agrees that it shall
hereafter make all payments required to be made by the borrower under the Note
and other Loan Documents and perform all outstanding obligations of the borrower
contained in the Loan Documents. New Borrower agrees to abide by all provisions
of the Loan Documents. In the event of any default by New Borrower under the
terms of any Loan Document, Lender may exercise all remedies available to it
under the terms of the Loan Documents.

 

 

 

 

6.           Modifications to the Note. The Note is hereby amended as follows:

 

a.The first Section 12(a) is hereby deleted in its entirety and replaced with
the following:

 

“(a)any damages, losses, liabilities, costs or expenses (including, without
limitation, attorneys' fees) incurred by Lender due to any of the following: (i)
any security deposits of tenants of the Property (not previously applied to
remedy tenant defaults) which have not been paid over to Lender after an Event
of Default; (ii) any rents prepaid by any tenant of the Property more than one
(1) month in advance and not paid to Lender within fifteen (15) days of receipt
thereof; (iii) any insurance proceeds or condemnation awards received by
Borrower and not applied according to the terms of the Mortgage; provided,
however, Borrower will not be personally liable for any failure described in
this Section 12(a)(iii) if Borrower is unable to apply insurance proceeds or
condemnation awards as required by Lender because of a valid, final,
unappealable order issued by a court of competent jurisdiction in a judicial
proceeding; (iv) repairs to the Property resulting from a casualty not
reimbursed by insurance, to the extent insurance coverage for such repairs was
required by the Loan Documents; (v) fraud, material misrepresentation or bad
faith on the part of Borrower or Guarantor in connection with the loan evidenced
by this Note; (vi) any event or circumstance for which Borrower is obligated to
indemnify Lender under the provisions of the Mortgage respecting Hazardous
Substances, Contamination or Clean-Up; (vii) waste of the Property by Borrower,
except for ordinary wear and tear, casualty and condemnation; (viii) Borrower's
failure to pay real estate taxes or other assessments against the Property (but
subject to the provisions of Section 4.1(c) of the Mortgage regarding Lender’s
failure to pay the same, in which event, Borrower shall have no liability
hereunder); or (ix) Borrower’s failure to comply with the Americans with
Disabilities Act of 1990, as amended (“ADA”) (provided that BR Ashton I Owner,
LLC shall not be liable hereunder for ADA violations relating to the original
construction of the Improvements); and”

 

 

 

 

7.           Modifications to the Deed of Trust. The Deed of Trust is hereby
amended as follows:

 

a.The following are hereby added as new paragraphs after Section 1.33:

 

“ADDITIONAL DEFINITIONS.

 

“Affiliate” means any person directly or indirectly through one or more
intermediaries controlling, controlled by, or under direct or indirect common
control with, such person. A person shall be deemed to be “controlled by” any
other person if such other person possesses, directly or indirectly, power (a)
to vote a majority of the securities (on a fully diluted basis) having ordinary
voting power for the election of directors or managing general partners or the
equivalent; or (b) to direct or cause the direction of the management and
policies of such person whether by contract or otherwise.

 

“Bluerock Operating Partnership” means Bluerock Residential Holdings, LP, a
Delaware limited partnership and operating partnership subsidiary of Bluerock
REIT.

 

“Bluerock REIT” means Bluerock Residential Growth REIT, Inc., a Maryland
corporation.

 

“BR Owner” means BR Ashton I Owner, LLC, a Delaware limited liability company.

 

“BRE” means Bluerock Real Estate, L.L.C., a Delaware limited liability company.

 

“BRG” means BRG Ashton NC, LLC, a Delaware limited liability company.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).

 

“Transfer” means any sale, installment sale, exchange, issuance, mortgage,
pledge, hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise.”

 

 

 

 

b.Section 3.11 is hereby deleted in its entirety and replaced with the
following:

 

“3.11 Contamination. To the best of Borrower's knowledge and belief, after due
investigation and inquiry, except as disclosed by that certain Phase I
Environmental Site Assessment Report prepared by Blackstone Consulting, LLC, and
dated March 26, 2015 (the “Phase I Report”), no Contamination has occurred at
the Property.”

 

c.Section 4.4A is hereby amended as follows:

 

In the first line of Section 4.4A., the word “herein” is deleted and the phrase
“in Subparagraphs 4.4B through 4.4F below” is added after the word “provided”.

 

d.Section 4.4B is hereby deleted in its entirety and replaced with the
following:

 

“B. Permitted Property Transfers. Notwithstanding the foregoing in Subparagraph
4.4A above (and further provided that the rights of Lender set forth in such
Subparagraph 4.4A above to condition its consent on changes in the interest rate
under the Note, etc. shall not apply to Permitted Property Transfers under this
Subparagraph 4.4B), the Borrower shall have the right to (i) sell the Property
in its entirety or (ii) sell or transfer all of the ownership interests in the
Borrower (if Borrower is an entity) (in one single transaction or in a series of
installment sales), in an arms-length transaction to a third party independent
of the Borrower (each a “Permitted Property Transfer”), provided that the
following conditions are satisfied: (i) the proposed buyer/transferee is
acceptable to the Lender as measured and judged by normal and ordinary standards
of financial strength, credit history, real estate management ability and
experience and professional character, as determined by the Lender in its sole
discretion, and (ii) such buyer/transferee agrees to assume all of the
obligations of the Borrower under the Loan Documents and the Secured Debt, and
(iii) in the case of the first Permitted Property Transfer, Borrower shall pay
Lender a fee equal to 1% of the then outstanding principal balance of the Note
and shall pay all actual costs of Lender in connection with such transfer,
including legal fees, and (iv) in the case of any subsequent Permitted Property
Transfer, Borrower shall pay Lender a fee equal to 2% of the then outstanding
principal balance of the Note and shall pay all actual costs of Lender in
connection with such transfer, including legal fees. Borrower shall give Lender
no less than thirty (30) days’ notice of any proposed Permitted Property
Transfer, such notice to be accompanied by documentation suitable to show the
financial strength, credit history, real estate management ability and
experience and professional character of the proposed buyer/transferee.
Additionally, the Borrower shall furnish to the Lender upon request additional
information concerning the proposed buyer/transferee as determined by Lender as
necessary or helpful to measure and judge the financial strength, credit
history, real estate management ability and experience and professional
character of the proposed buyer/transferee.

 

 

 

 

Upon the completion of any Permitted Property Transfer by Borrower (“Original
Borrower” for purposes hereof) pursuant to the foregoing with the consent of the
Lender and provided that the Borrower has provided to Lender a “Phase I”
environmental assessment report which is satisfactory to Lender in Lender’s sole
discretion, then upon the foregoing, the Lender will agree to release the
Original Borrower and the then-current guarantors or indemnitors of the Secured
Debt (collectively, the “Original Obligors”) from any further obligations or
liabilities under the Loan Documents as of the date of the assumption of the
Loan Documents by the Permitted Property Transfer buyer/transferee (the
“Assumption Date”), except as expressly set forth in the remaining section of
this Paragraph. Notwithstanding the foregoing, Original Obligors will not be
released from any obligations under the Loan Documents relating to (a) Hazardous
Substances, or any Contamination or Clean-Up of Hazardous Substances on, at or
under the Property during the period up to the Assumption Date, notwithstanding
when any such obligation may be learned of, discovered or made evident, or (b)
any obligation arising under the Loan Documents for periods prior to the
Assumption Date, but which obligation may be learned of, discovered or made
evident on or after the Assumption Date (collectively, the “Continuing
Obligations”). In the event of any default by Original Obligors in the
performance of any Continuing Obligations, which continues after ten (10) days’
prior written notice thereof from Lender to Original Obligors, Lender may
exercise all remedies against Original Obligors available to it under the terms
of the Loan Documents or this Agreement or applicable law as if the release of
the Original Obligors had not been entered into by Lender.”

 

e.Section 4.4.C. is hereby amended as follows:

 

In the ninth line of Section 4.4C, the word “in” is inserted after the word
“interested”.

 

 

 

 

f.Section 4.4D is hereby deleted in its entirety and replaced with the
following:

 

“D. Family Transfers. Notwithstanding the foregoing restrictions, transfers of
ownership interests among Family Members (as hereafter defined) for, or to
entities created for Family Members for, estate planning purposes will be
permitted without payment of a transfer fee, provided Borrower receives Lender’s
prior written approval and subject to Lender’s then current standard
requirements for such transfers. Additionally, in connection with any of the
transfers contemplated in this Subparagraph 4.4D, the following conditions shall
be satisfied: (i) Borrower shall give Lender no less than thirty (30) days’
notice prior to any such transfer, such notice to be accompanied by evidence
reasonably satisfactory to Lender in its sole discretion that the proposed
transferee is a permitted transferee under this paragraph, and (ii) Borrower
shall pay all costs of Lender in connection with such transfer, including legal
fees. As used herein, the term “Family Member” shall mean any person who holds a
direct ownership (i.e., membership or partnership interests) in Borrower or the
Property or any person who is a guarantor or indemnitor of the Secured Debt and
the spouse, parents, children and grandchildren of any said person.”

 

g.Section 4.4E is hereby deleted in its entirety and replaced with the
following:

 

“E. Internal Transfers. Notwithstanding the foregoing restrictions in this
Section 4.4 or elsewhere in this Deed of Trust, the following Transfers shall be
permitted subject to Borrower’s compliance with the conditions set forth below
(each a “Permitted Transfer”):

 

(a)          So long as Control of BR Owner, BRE and Bluerock REIT does not
change as a result thereof, a Transfer of direct or indirect membership
interests in BR Owner or BRG (or an owner of a direct or indirect interest in BR
Owner or BRG) to BRE, Bluerock REIT, Bluerock Operating Partnership or any of
their Affiliates; so long as, after any such Transfer, BR Owner and BRG are
Controlled, directly or indirectly, by BRE and/or Bluerock REIT;

 

(b)          a Transfer (including any issuance or redemption) of
non-controlling membership interests, corporate stock, partnership interests or
other ownership interests in any direct or indirect owner of BR Owner, BRG,
Bluerock REIT and/or Bluerock Operating Partnership (or an Affiliate directly or
indirectly owned or controlled by Bluerock REIT or Bluerock Operating
Partnership) (the “Affected Entity”), provided that after such Transfer (i) the
Affected Entity continues to be Controlled by the same Person or Persons that
Controlled the Affected Entity prior to such Transfers; and (ii) the parties
exercising Control of Borrower after such Transfer, continue to Control,
directly or indirectly, Borrower in substantially the same manner in which they
did on the date of this Agreement or, if applicable, the most recent Permitted
Transfer;

 

 

 

 

(c)          a Transfer by devise or descent or by operation of law upon the
death of an individual that holds an indirect legal or beneficial ownership
interest in Borrower;

 

(d)          any residential lease entered into after the date hereof in
accordance with the terms of the Loan Documents; and/or

 

(e)          a one time Transfer of interests in BR Owner or BRG by virtue of
(i) a sale of a majority (or all) of the outstanding shares (or partnership
interests) of Bluerock REIT or Bluerock Operating Partnership or (ii) a merger,
combination or “roll-up” of Bluerock REIT or Bluerock Operating Partnership into
a partnership, limited liability company or other entity or participation in an
UPREIT, DOWNREIT or similar transaction with a real estate investment trust or
other entity (any of the foregoing hereinafter referred to as a “REIT Sale”),
where the purchaser or surviving entity (“Purchaser”) by virtue of such REIT
Sale has a net worth and liquidity no less than that of Bluerock REIT and
Bluerock Operating Partnership on a consolidated basis as of the date hereof,
subject to the satisfaction of all of the following conditions as determined by
Lender in its reasonable discretion:

 

(1)Purchaser either (i) continues to be a real estate investment trust or (ii)
has had its applicable organizational documents reviewed by Lender to confirm no
legal issues;

 

(2)No more than 20% of the ownership interests in Purchaser can be vested
directly or indirectly in a single individual or individuals;

 

 

 

 

(3)Purchaser shall satisfy the following conditions with respect to its real
estate portfolio (the “Purchaser’s Portfolio”): (i) Purchaser’s Portfolio shall
have a minimum combined net operating income of 1.25 times the total debt
service on the loans secured by the properties in the Purchaser’s Portfolio
(“DSCR”) and (ii) the ratio of the then combined outstanding principal balances
of the loans secured by the properties in the Purchaser’s Portfolio to the then
fair market value of the properties in the Purchaser’s Portfolio as determined
by the Lender (“LTV”) shall not be greater than 75%, based on a schedule of
Purchaser’s Portfolio certified by Purchaser as true and correct (x) reflecting
the most recent appraised value for each property in the Purchaser’s Portfolio,
(y) meeting the required DSCR of 1.25x for Purchaser’s Portfolio as a whole and
(z) meeting the maximum LTV of 75% for Purchaser’s Portfolio as a whole;
provided, however, that Lender reserves the right to approve the income (leases)
and expenses used to calculate the DSCR;

 

(4)Credit and legal background checks of Purchaser and parties in control of
Purchaser produce no negative credit findings;

 

(5)Purchaser (including its officers, directors, shareholders, partners,
indirect equity interest holders, members and affiliates) is in compliance with
Section 3.12 of this Deed of Trust (Anti-Terrorism Laws);

 

(6)Borrower to certify no default or Event of Default has occurred and remains
uncured or is pending with the passage of time;

 

(7)Borrower to provide written notice along with evidence that conditions 1-6
above have been satisfied 30 days prior to the REIT Sale;

 

(8)Borrower to provide copies of fully executed transfer documents within 30
days of completion of the REIT Sale; and

 

(9)Payment of Lender's costs and expenses in reviewing the above, including
legal fees.

 

Additionally, in connection with any of the Permitted Transfers contemplated in
this paragraph, the following conditions shall be satisfied: (i) Borrower shall
give Lender no less than thirty (30) days’ notice prior to any such Permitted
Transfer, such notice to be accompanied by evidence reasonably satisfactory to
Lender in its sole discretion that the proposed transferee is a permitted
transferee under this paragraph, and (ii) Borrower shall pay all costs of Lender
in connection with such transfer, including legal fees.”

 

 

 

 

h.A new Section 4.4G is hereby added as follows:

 

“G. Easements for Phase II. To the extent Borrower is required by the terms of
any purchase contract entered into with the owner of Phase II (“Phase II Owner”)
to grant licenses, easements or other rights to Phase II Owner for the sharing
of amenities between Phase II and the Property, the granting of any such
licenses, easements or other rights in or over the Property to Phase II Owner
(or the modification of any existing reciprocal easement agreement impacting the
Property and Phase II) shall not constitute a transfer of the Property in
violation of this Section 4.4., provided that the following conditions are
satisfied: (i) Borrower shall give Lender no less than thirty (30) days’ written
notice of any such proposed licenses, easements or other rights, including
copies of all proposed documentation, prior to granting any such licenses,
easements or other rights, which shall be subject to Lender’s review in Lender’s
reasonable discretion; (ii) in the event that the agreement conveying such
licenses, easements or other rights to Phase II Owner is to be recorded,
Borrower shall deliver to Lender an endorsement to its existing title insurance
policy insuring the lien of this Deed of Trust, acceptable to Lender in its sole
discretion, advancing the effective date of such policy and all endorsements
thereto to the date and time of the recording of such agreement and, in the case
of an appurtenant easement, adding the appurtenant easement as an insured
interest under the existing title insurance policy; (iii) in the case of an
appurtenant easement, this Deed of Trust shall be modified to add the
appurtenant easement to the Land described in Exhibit A attached hereto; (iv)
Borrower shall provide Lender with evidence in form and substance satisfactory
to Lender that following the granting of easements, licenses or other rights to
Phase II Owner, the Property will continue to meet the requirements of all
zoning ordinances applicable to the Property; and (v) Borrower shall pay all
costs of Lender in connection with the granting of such easements, licenses or
other rights, including legal fees.”

 

i.The first unnumbered paragraph following Section 4.6(f) is hereby deleted in
its entirety and replaced with the following:

 

“The foregoing indemnification shall apply in all instances, unless the claim
(i) was directly caused by the gross negligence or intentional misconduct of
Lender or (ii) is the result of a matter first occurring from and after the date
Lender takes title to the Property by foreclosure or deed in lieu thereof.”

 

 

 

 

j.Section 4.15 is hereby deleted in its entirety and replaced with the
following:

 

“4.15. Replacement Guarantor. Within ninety (90) days after the death of any
guarantor or indemnitor of the Secured Debt that is an individual, Borrower
shall secure a replacement guarantor or indemnitor, satisfactory to Lender in
its sole discretion, who, within the 90 day period, shall sign all documents
required by Lender to effectuate this intent.”

 

8.           Funds for Property Taxes and Charges and Insurance Premiums.
Original Borrower hereby relinquishes and transfers to New Borrower all of
Original Borrower’s interest in any monies which may be held by Lender as escrow
deposits for the purposes of application to Property Taxes and Charges and
Insurance Premiums, or any other purposes for which deposits are being held by
Lender, if any. New Borrower assumes the liability for payment of the escrow
deposits for Property Taxes and Charges and Insurance Premiums hereafter
required by the Deed of Trust and agrees to make the deposits with Lender for
such purposes as hereafter required by the Deed of Trust.

 

9.           Non-Recourse Carve-Outs. As part of, and not in limitation of, the
obligations being assumed by New Borrower in this Agreement, New Borrower
hereby, as of the date hereof, assumes liability for, hereby agrees to pay, and
hereby guarantees payment to Lender of:

 

a.any damages, losses, liabilities, costs or expenses (including, without
limitation, attorneys' fees) incurred by Lender due to any of the following: (i)
any security deposits of tenants of the Property (not previously applied to
remedy tenant defaults) which have not been paid over to Lender by New Borrower
after an Event of Default; (ii) any rents prepaid to New Borrower by any tenant
of the Property more than one (1) month in advance and not paid to Lender within
fifteen (15) days of receipt thereof; (iii) any insurance proceeds or
condemnation awards received by New Borrower and not applied according to the
terms of the Deed of Trust; provided, however, New Borrower will not be
personally liable for any failure described herein if New Borrower is unable to
apply insurance proceeds or condemnation awards as required by Lender because of
a valid, final, unappealable order issued by a court of competent jurisdiction
in a judicial proceeding; (iv) repairs to the Property resulting from a casualty
occurring after the date hereof not reimbursed by insurance, to the extent
insurance coverage for such repairs was required by the Loan Documents; (v)
fraud, material misrepresentation or bad faith on the part of New Borrower or
Replacement Guarantor in connection with the loan evidenced by the Note; (vi)
any event or circumstance for which New Borrower is obligated to indemnify
Lender under the provisions of the Deed of Trust respecting Hazardous
Substances, Contamination or Clean-Up; (vii) waste of the Property by New
Borrower, except for ordinary wear and tear, casualty and condemnation; (viii)
New Borrower's failure to pay real estate taxes or other assessments against the
Property (but subject to the provisions of Section 4.1(c) of the Deed of Trust
regarding Lender’s failure to pay the same, in which event, New Borrower shall
have no liability hereunder); or (ix) New Borrower’s failure to comply with the
Americans with Disabilities Act of 1990, as amended (“ADA”) (provided that New
Borrower shall not be liable hereunder for ADA violations relating to the
original construction of the Improvements);

 

 

 

 

b.all rents, issues and profits from the Property collected by New Borrower
after an Event of Default has occurred and is continuing or after an event or
circumstance has occurred and is continuing which with the passage of time or
the giving of notice, or both, would constitute an Event of Default, unless such
rents, issues and profits are applied to the normal operating expenses of the
Property or to the Secured Debt; provided, however, New Borrower will not be
personally liable for any failure described herein if New Borrower is unable to
apply rents and security deposits as required by Lender because of a valid,
final, unappealable order issued by a court of competent jurisdiction in a
judicial proceeding;

 

c.default of either landlord or tenant under any Master Lease (as defined in the
Loan Documents) that may be applicable to the Property; and

 

d.the cost to repair any Casualty (as defined in the Deed of Trust) occurring
after the date hereof having a repair estimate as determined by the Lender equal
to or less Three Hundred Thousand Dollars ($300,000.00); provided, however, the
New Borrower’s liability for the cost to repair any such Casualty will be
released by Lender upon the New Borrower’s satisfactory lien-free completion of
such repair, as determined by the Lender in the Lender’s sole discretion.

 

10.         Lender’s Consent. Lender hereby (a) consents to the sale and
transfer of the Property to New Borrower (the “Current Transfer”), and (b)
consents to New Borrower assuming the outstanding obligations under the Loan
Documents and accepts New Borrower as its obligor under the Loan Documents. Upon
the full execution and delivery of this Agreement, all references in the Loan
Documents to “Borrower” or to “Mortgagor” shall thereafter be references to the
New Borrower.

 

11.         Limited Release of Original Obligors. Upon the full execution and
delivery of this Agreement to the Lender, the Original Borrower and Original
Guarantor (the Original Borrower and Original Guarantor are referred to herein
collectively as the “Original Obligors”) shall be released from any further
obligations or liabilities under the Loan Documents as of the date hereof,
except as expressly set forth in this paragraph. Notwithstanding the foregoing,
Original Obligors are not released from any obligations under the Loan Documents
relating to (a) Hazardous Substances, or any Contamination or Clean-Up of
Hazardous Substances on, at or under the Property during the period up to the
date hereof, notwithstanding when any such obligation may be learned of,
discovered or made evident, or (b) any obligation arising under the Loan
Documents as the Loan Documents existed immediately prior to giving effect to
the terms of this Agreement for periods prior to the date hereof, but which
obligation may be learned of, discovered or made evident on or after the date
hereof (collectively, the “Continuing Obligations”). In the event of any default
by Original Obligors in the performance of any Continuing Obligations, which
continues after written notice thereof from Lender to Original Obligors, Lender
may exercise all remedies against Original Obligors available to it under the
terms of the Loan Documents as the Loan Documents existed immediately prior to
giving effect to the terms of this Agreement or this Agreement or applicable law
as if this release had not been entered into by Lender.

 

 

 

 

12.         Guaranty. In connection with the assumption of the Loan Documents by
the New Borrower, Replacement Guarantor, a related party to New Borrower, is
executing and delivering to the Lender a Guaranty of Non-Recourse Carve-Outs of
even date herewith (the “Guaranty”). The New Borrower and Lender hereby agree
that any default under the Guaranty, which is not remedied within any applicable
notice or cure period contained therein, shall constitute a default under the
Loan Documents with the same force and effect as if such default has been
expressly set forth in the Loan Documents, and the occurrence of such a default
shall entitle the Lender to exercise the remedies in the Loan Documents for any
such default. Hereafter, all references in the Loan Documents to “Guaranty”
shall mean the Guaranty and all references in the Loan Documents to "Guarantor"
shall mean the Replacement Guarantor.

 

13.         Further Transfers of Property. New Borrower agrees that the granting
of the consent of Lender to this Current Transfer shall not constitute a waiver
of the restrictions on transfer and encumbrances contained in the Deed of Trust,
and such restrictions shall continue in full force and effect (as modified
herein); except as may otherwise be provided in the Loan Documents, any future
transfer, encumbrance, or sale by New Borrower without the written consent of
Lender shall constitute a default of the terms of the Deed of Trust. Except as
may otherwise be provided in the Loan Documents, any provisions in the Deed of
Trust concerning permitted one-time transfers are no longer effective after the
transfer contemplated by this Agreement.

 

14.         Acknowledgment. Original Obligors acknowledge that, as of the date
hereof, they do not have any defenses, claims, counterclaims or rights of
set-off, legal or equitable, arising out of or in connection with the Loan
Documents. Original Obligors each waive and release, acquit, satisfy and forever
discharge Lender and its affiliates, agents, predecessors, and assigns from any
and all claims, counterclaims, defenses, action, causes (legal or equitable),
promises and demands whatsoever in law or in equity which Original Obligors ever
had, now has or which any successor or assign thereof hereafter can, shall or
may have against Lender or its affiliates, agents, predecessors or assigns, for,
upon or by reason of any manner, or cause or thing whatsoever through the date
hereof.

 

15.         Representation and Warranty. Original Borrower hereby warrants and
represents to Lender that from the date of recordation of the Deed of Trust
through the recordation of this Agreement, no document or instrument which is or
may be a lien prior to the lien of the Deed of Trust has been or will be
recorded. Original Borrower and New Borrower hereby further warrant and
represent to Lender that the Deed of Trust, as affected by this Agreement,
constitutes a good and valid first priority mortgage lien against the Property.
Original Borrower and New Borrower acknowledge and agree that Lender is relying
upon the warranties and representations set forth this paragraph and that said
warranties and representations are a material inducement to Lender to enter into
this Agreement.

 

 

 

 

16.         Ratification. The parties hereto hereby ratify and confirm the
terms, conditions and covenants contained in the Loan Documents, as modified
herein. In the event of any conflict between the Loan Documents and this
Agreement, the terms of this Agreement shall govern. The parties also ratify and
confirm that all remedies provided for in the Loan Documents upon default by the
Borrower thereunder, shall continue in full force and effect. The execution and
delivery of this Agreement shall not constitute a novation or modification of
the lien, encumbrance or security of the Deed of Trust, which Deed of Trust
shall retain its priority as originally filed for record. The execution and
delivery hereof shall not constitute a novation of the Note in any way.

 

17.         UCC Financing Statements. Original Borrower and New Borrower each
authorize Lender to file appropriate financing statements and financing
statement amendments in the applicable jurisdictions to provide notice of the
obligations being assumed by New Borrower herein.

 

18.         Binding Agreement. This Agreement shall be binding upon the
successors and assigns of the respective parties hereto.

 

19.         Miscellaneous.

 

a.Wherever the words Original Borrower or New Borrower are used in this
Agreement, they shall represent the plural as well as the singular, the feminine
and neuter genders as well as the masculine, and shall include successors or
assigns as applicable.

 

b.This Agreement may be executed in multiple counterparts, which, when taken
together, shall constitute one and the same instrument.

 

20.         Waiver of Jury Trial. THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN
DOCUMENTS, THIS AGREEMENT, AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE UNDERSIGNED. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE LENDER ENTERING INTO THIS AGREEMENT.

 

[Signatures contained on next page]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Note, Deed of Trust and
Related Loan Documents Assignment, Assumption and Modification Agreement as of
the day and year first stated above.

 

 





    ORIGINAL BORROWER:                 AR I BORROWER, LLC, a Delaware limited
liability company                 By: AR OWNER, LLC, a Delaware limited      
liability company, its Sole Member       and Sole Manager                   By:
AR DEVELOPER, LLC, a         Georgia limited liability company,         its
Managing  Member                     By: CATALYST DEVELOPMENT            
PARTNERS II, LLC,  a Georgia             limited liability company, its        
    Sole Member and Sole Manager WITNESSES:                       /s/ Benjamin
Field         By: /s/ Robert Meyer Print Name: Benjamin Field         Name:
Robert Meyer           Title: Manager/Officer /s/ Patricia Mason           Print
Name: Patricia Mason          



 



STATE OF Georgia

COUNTY OF Fulton

 

The foregoing instrument was acknowledged before me this 14th day of August,
2015, by Robert Meyer, Manager of AR I Borrower, LLC, a Delaware limited
liability company (“Original Borrower”), on behalf of said entity. He/She is x
personally known to me or ¨ has produced _________________________ as
identification.

 

  /s/ Lindsay Schaknowski   Print Name: Lindsay Schaknowski   Notary Public,
State of Georgia   My Commission Expires: 1/26/18   /s/ (SEAL)

 

 

 

 

[Signature Page for Assignment, Assumption and Modification Agreement]

 

    WITH JOINDER by
ORIGINAL GUARANTOR,
individually, for purposes of joining in
on paragraphs 11 and 14 hereof:      

WITNESSES:

 

    /s/ Benjamin Field   /s/ Robert Meyer Print Name: Benjamin Field   Name: Rob
Meyer, individually       /s/ Patricia Mason     Print Name: Patricia Mason    
      /s/ Benjamin Field   /s/ Mark Mechlowitz Print Name: Benjamin Field  
Name: Mark Mechlowitz, individually       /s/ Patricia Mason     Print Name:
Patricia Mason           /s/ Katharine M. Lewis   /s/ Jorge Sardinas Print Name:
Katharine M. Lewis   Name: Jorge Sardinas, individually       /s/ Eric Williams
    Print Name: Eric Williams           /s/ Katharine M. Lewis   /s/ Robert
Fishel Print Name: Katharine M. Lewis   Name: Robert Fishel, individually      
/s/ Eric Williams     Print Name: Eric Williams           /s/ Brian Sigloc   /s/
Harold Katz Print Name: Brian Sigloc   Name: Harold Katz, individually       /s/
Christopher Stabeno     Print Name: Christopher Stabeno    

 

 

 

 

STATE OF Georgia

COUNTY OF Fulton

 

The foregoing instrument was acknowledged before me this 14th day of August,
2015, by Rob Meyer (an “Original Guarantor”), individually.

 

  /s/ Lindsay Schaknowski   Print Name: Lindsay Schaknowski   Notary Public,
State of Georgia   My Commission Expires: 1/26/18   /s/ (SEAL)

 

STATE OF Georgia

COUNTY OF Fulton

 

The foregoing instrument was acknowledged before me this 14th day of August,
2015, by Mark Mechlowitz (an “Original Guarantor”), individually.

 

  /s/ Lindsay Schaknowski   Print Name: Lindsay Schaknowski   Notary Public,
State of Georgia   My Commission Expires: 1/26/18   /s/ (SEAL)

 

STATE OF Georgia

COUNTY OF Fulton

 

The foregoing instrument was acknowledged before me this 14th day of August,
2015, by Jorge Sardinas (an “Original Guarantor”), individually.

 

  /s/ Lindsay Schaknowski   Print Name: Lindsay Schaknowski   Notary Public,
State of Georgia   My Commission Expires: 1/26/18   /s/ (SEAL)

 

STATE OF Georgia

COUNTY OF Fulton

 

The foregoing instrument was acknowledged before me this 14th day of August,
2015, by Robert Fishel (an “Original Guarantor”), individually.

 

  /s/ Lindsay Schaknowski   Print Name: Lindsay Schaknowski   Notary Public,
State of Georgia   My Commission Expires: 1/26/18   /s/ (SEAL)

 

 

 

 

STATE OF Philadelphia

COUNTY OF Bucks

 

The foregoing instrument was acknowledged before me this 17 day of August, 2015,
by Harold Katz (an “Original Guarantor”), individually.

 

  /s/ Loredana Mattia   Print Name: Loredana Mattia   Notary Public, State of PA
  My Commission Expires: 1/23/19   /s/ (SEAL)

 

 

 

 

[Signature Page for Assignment, Assumption and Modification Agreement]

 

    NEW BORROWER:          

BR ASHTON I OWNER, LLC,

a Delaware limited liability company

      WITNESSES:   By:

BRG ASHTON NC, LLC,

a Delaware limited liability company,

its sole member

        /s/ Molly Brown     By: /s/ Jordan Ruddy Print Name: Molly Brown    
Name: Jordan Ruddy       Title: Authorized Signatory /s/ Natalie Murphy      
Print Name: Natalie Murphy      

 

STATE OF New York

COUNTY OF New York

 

The foregoing instrument was acknowledged before me this 12 day of August, 2015,
by Jordan Ruddy, Authorized Signatory of BRG Ashton NC, LLC, a Delaware limited
liability company, the sole member of BR Ashton I Owner, LLC, a Delaware limited
liability company (“New Borrower”), on behalf of said entity. He/She is x
personally known to me or ¨ has produced _________________________ as
identification.

 

  /s/ Dale Pozzi   Print Name: Dale Pozzi   Notary Public, State of New York  
My Commission Expires: January 28, 2017   /s/ (SEAL)

 

 

 

 

[Signature Page for Assignment, Assumption and Modification Agreement]



 



    REPLACEMENT GUARANTOR:       WITNESSES:  

BLUEROCK RESIDENTIAL
GROWTH REIT, INC.,

a Maryland corporation

        /s/ Molly Brown   By: /s/ Michael Konig Print Name: Molly Brown   Name:
Michael Konig_     Title: Authorized Signatory /s/ Natalie Murphy       Print
Name: Natalie Murphy      



 

STATE OF New York

COUNTY OF New York

 

The foregoing instrument was acknowledged before me this 12 day of August, 2015,
by Michael Konig, Authorized Signatory of BRG Ashton NC, LLC, a Delaware limited
liability company, the sole member of BR Ashton I Owner, LLC, a Delaware limited
liability company (“New Borrower”), on behalf of said entity. He/She is x
personally known to me or ¨ has produced _________________________ as
identification.

 

  /s/ Dale Pozzi   Print Name: Dale Pozzi   Notary Public, State of New York  
My Commission Expires: January 28, 2017   /s/ (SEAL)

 

 

 

 

    LENDER:             SUN LIFE ASSURANCE COMPANY OF CANADA         /s/
[Illegible signature]   Per: /s/ Phillippe Dougherty Subscribing Witness   Name:
Phillippe Dougherty     Title: Director of Canadian Asset Management         /s/
[Illegible signature]   Per: /s/ Christine A. Iacoucci Subscribing Witness  
Name: Christine A. Iacoucci, AACI, P.App   Title:   Managing Director, Real
Estate             I/We have the authority to bind the Corporation

 

(ACKNOWLEDGMENT PAGE TO FOLLOW)

 

 

 

 

CANADA       Province of Ontario )   I, Alec Svoboda  of the   )   ss.:   City
of Toronto, in the Province of City of Toronto )   Ontario     MAKE OATH AND
SAY:

 

On the 17 day of August in the year 2015 before me, the undersigned, a Notary
Public in and for the Province of Ontario, personally appeared SUN LIFE
ASSURANCE COMPANY OF CANADA, a Canadian corporation with a place of business in
Canada being 150 King Street West, Toronto, Ontario M5H 1J9, by Phillippe
Dougherty, its Director of Canadian Asset Management, and Christine A. Iacoucci,
its Managing Director, Real Estate, personally known to me or proved to me on
the basis of satisfactory evidence to be the individuals whose names are
subscribed to the within instrument and acknowledged to me that they executed
the same in their capacities, and that by their signatures on the instrument,
the individuals, or the people upon behalf of which the individuals acted,
executed the instrument.

 

  /s/ Alec Svoboda       Alec Svoboda   Notary Public   Province of Ontario    
  /s/ (SEAL)       My commission does not expire.

 

 

 

 

EXHIBIT "A"

 

LIST OF LOAN DOCUMENTS

(all Loan Documents are dated November 22, 2013 unless otherwise indicated)

 

1.Promissory Note dated November 22, 2013 in the original principal amount of
$31,900,000.00 (the “Note”).

 

2.Deed of Trust and Security Agreement and Fixture Filing recorded on November
22, 2013 in Book 28849, Page 636, Mecklenburg County, North Carolina Register of
Deeds (the “Deed of Trust”).

 

3.Assignment of Leases and Rents recorded on November 22, 2013 in Book 28849,
Page 678, Mecklenburg County North Carolina Register of Deeds.

 

4.UCC-1 Financing Statements

a.Delaware Department of State U.C.C. Filing Section filed on November 25, 2013
Initial Filing #2013 4762192.

b.Register of Deeds, Mecklenburg County, State of North Carolina recorded on
November 22, 2013 in Book 28849, Page 693.

 

5.Environmental Indemnity executed by Original Borrower and Original Guarantor
dated November 22, 2013.

 

6.Escrow Waiver Letter (Insurance Premium).

 

7.Original Borrower’s Estoppel Certificate Regarding Mortgaged Property.

 

8.Landlord’s Estoppel Certificate Regarding Leases.

 

(Loan Documents dated as of the Effective Date)

 

1.Environmental Indemnity executed by New Borrower and Replacement Guarantor.

 

2.Guaranty of Non-Recourse Carve-Outs executed by Replacement Guarantor.

 

3.UCC-1 Financing Statements

a.To be filed with the Delaware Department of State U.C.C. Filing Section
bearing New Borrower’s name.

b.To be recorded with the Register of Deeds, Mecklenburg County, State of North
Carolina bearing New Borrower’s name.

 

4.UCC-3 Amendment Financing Statements

a.Delaware Department of State U.C.C. Filing Section amending financing
statement filed on November 25, 2013 Initial Filing #2013 4762192.

b.Register of Deeds, Mecklenburg County, State of North Carolina amending
financing statement recorded on November 22, 2013 in Book 28849, Page 693.

 

 

 

 

EXHIBIT "B"

 

LEGAL DESCRIPTION

 

Lying and being situate in Mecklenburg County, North Carolina, and being more
particularly described as follows:

 

Being all of Parcels 1, 2 and the areas shown as the sixty-six (66) foot public
right-of-way (“Prosser Way”) and the fifty (50) foot public right of way
(“Skinner Lane”), as shown on a plat recorded in Map Book 53, page 886, and
Parcel 3A as shown on a plat recorded in Map Book 55, page 355, Mecklenburg
County Register of Deeds, reference to which is hereby made for a more
particular description.

 

TOGETHER WITH the rights and easements conferred by that Sewer Easement
Agreement recorded in Book 18053, at page 845, Mecklenburg County Register of
Deeds, as amended by First Amendment to Sewer Agreement recorded in Book 20732,
at page 68, and Second Amendment to Sewer Easement Agreement recorded in Book
22541, at page 189.

 

TOGETHER WITH easements contained in that Declaration of Easements, Covenants
and Restrictions recorded in Book 28849, at Page 615, Mecklenburg County
Register of Deeds.

 

 

 

